IN THE SUPREME COURT OF THE STATE OF DELAWARE


SIXTH STREET PARTNERS      §
MANAGEMENT COMPANY, L.P.,  §
SIXTH STREET PARTNERS, L.P.,
                           §                No. 133, 2021
and SPECIAL SITUATIONS GP, §
LLC,                       §
                           §
       Plaintiffs Below,   §
       Appellants,         §                Court Below—Court of Chancery
                           §                of the State of Delaware
       v.                  §
                           §
DYAL CAPITAL PARTNERS      §
III (A) LP, DYAL CAPITAL   §
PARTNERS III (B) LP,       §                C.A. No. 2021-0127
NB DYAL ASSOCIATES III LP, §
NB DYAL GP HOLDINGS LLC,   §
DYAL III SLP LP, NB ALTER- §
NATIVES GP HOLDINGS LLC,   §
NB ALTERNATIVES ADVISORS §
LLC, NEUBERGER BERMAN AA §
LLC, and NEUBERGER BERMAN §
GROUP LLC,                 §
                           §
       Defendants Below,   §
       Appellees.          §

                         Submitted: May 12, 2021
                         Decided:   May 14, 2021

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR, and
MONTGOMERY-REEVES, Justices, constituting the Court en Banc.
                                    ORDER

      This 14th day of May 2021, after careful consideration of the parties’ briefs

and the record on appeal, and following oral argument, we find it evident that the
final judgment of the Court of Chancery should be affirmed on the basis of and for

the reasons stated in its April 20, 2021 Order Denying Plaintiffs’ Motion for a

Preliminary Injunction.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Collins J. Seitz, Jr.
                                                 Chief Justice




                                        2